MEMORANDUM OPINION
 
 
No. 04-08-00031-CR
 
Jacob SCHWEM-CASEY,
Appellant
 
v.
 
The STATE of Texas,
Appellee
 
 
From the County Court
at Law No. 7, Bexar County, Texas
Trial Court No. 217032
Honorable Monica
Guerrero, Judge Presiding
 
Opinion by:     Rebecca Simmons, Justice
 
Sitting:            Karen
Angelini, Justice
                        Sandee Bryan Marion, Justice
                        Rebecca Simmons, Justice
 
Delivered and
Filed:   December 3, 2008
 
AFFIRMED
 
After entering a plea of not guilty, on October 3, 2007, Appellant Jacob
Schwem-Casey was found guilty by a jury for the offense of family
violence-bodily injury.  The trial court subsequently sentenced Schwem-Casey to
one year confinement in the Bexar County Jail, suspended and probated for a
term of two years and assessed a fine in the amount of $4,000.00, of which
$3,500.00 was probated.
Schwem-Casey’s court-appointed attorney filed a brief containing a
professional evaluation of the record in accordance with Anders v.
California, 386 U.S. 738 (1967).  Counsel concludes that the appeal has no
merit.  Counsel provided Schwem-Casey with a copy of the brief and informed him
of his right to review the record and file his own brief.  See Nichols v.
State, 954 S.W.2d 83, 85-86 (Tex. App.—San Antonio 1997, no pet.); Bruns
v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.—San Antonio 1996, no pet.). 
Schwem-Casey did not file a pro se brief.
            After
reviewing the record and counsel’s brief, we agree that the appeal is frivolous
and without merit.  See Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex.
Crim. App. 2005) (noting court of appeals should not address merits of issues
raised in Anders brief or pro se response but should only determine if the
appeal is frivolous).  The judgment of the trial court is affirmed.  Appellate
counsel’s motion to withdraw is granted.  Nichols, 954 S.W.2d at 86; Bruns,
924 S.W.2d at 177 n.1.
 
Rebecca Simmons, Justice
Do Not Publish